Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Dominique Shaquille Marquis Harvey,                   Appeal from the 124th District Court of
 Appellant                                             Gregg County, Texas (Tr. Ct. No. 47184-B).
                                                       Memorandum Opinion delivered by Chief
 No. 06-19-00124-CR         v.                         Justice Morriss, Justice Burgess and Justice
                                                       Stevens participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Dominique Shaquille Marquis Harvey, has adequately indicated
his inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 21, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk